Citation Nr: 1120240	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-36 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from August 1959 to July 1961 and October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas which denied service connection for osteoarthritis, bilateral knees (also claimed as a bilateral leg condition). 

The Veteran requested a travel board hearing before a Veterans Law Judge (VLJ) of the Board, and one was scheduled at the RO for May 2009.  However, the Veteran failed to appear for the hearing without showing good cause for doing so, and his request will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

FINDING OF FACT

The competent, credible evidence of record does not show that the current bilateral knee osteoarthritis is related to any injury in service or manifested within one year of service.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Letters dated February 2005 and June 2005 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  An August 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The VA attempted to obtain private medical records from Dr. W.T. as identified by the Veteran, however the letter was returned as not deliverable.  The Veteran was informed of the need for a new address however, no response was received.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits related to his bilateral knees from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

The VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  While there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274 at 1382 (Fed. Cir. 2010), Colantonio v. Shinseki, 606 F.3d 1378 at 1277 (Fed. Cir. 2010).  However, a conclusory generalized lay statement suggesting a nexus between a current disability and service is not sufficient to demonstrate that the disability may be associated with service, as this would result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d at 1278-1279.

The Veteran was not examined by VA in conjunction with the claims of service connection for bilateral knee osteoarthritis; however, no such examination is necessary in this case because the record does not reflect any indication, apart from the Veteran's statement, that the claimed disorder "may be" associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

Service connection  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is listed as a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).  As there is no evidence of arthritis within one year of service, service connection on a presumptive basis is not for application. 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that his current bilateral knee osteoarthritis was caused by falling off telephone poles in service.  The Veteran was a lineman in service and climbed telephone poles to make repairs.  He reported falling off multiple times, landing on his feet and jarring his knees.  The Veteran reported falling off the poles onto sand during training but also onto concrete once while stationed in Korea and once in Texas.  He also reported gaffing his foot with the hooks on his boots.  The Veteran could not remember if he sought treatment at the time for any of these incidents.  

Service treatment records show no treatment for or complaints of any knee symptoms during service.  In August 1960 the Veteran reported pain in his left heal but the examination found no lesion.  Medical examinations upon discharge, for both periods of service, found his lower extremities to be normal.  In his June 1962 discharge report of medical history, the Veteran reported not currently having, or ever having, arthritis; bone or other joint deformity; "trick" or locked knee; or lameness.  It is not until 1988, twenty six years after service, that the Veteran, by his own report, began to first experience knee problems.  Such a gap in time weighs heavily against the Veteran's claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

VA and private treatment records reveal the earliest diagnosis of bilateral knee osteoarthritis in June 1996.  There is no medical evidence relating the Veteran's current bilateral knee osteoarthritis to falling off telephone poles in service or any other incident in service.  The Veteran himself has not consistently identified these falls as the cause of his knee problems; reporting in a December 2004 clinic note that he has had knee pain symptoms for many years with no specific trauma but he had worked as a lineman.  The Veteran's other reports of knee pain do not identify any cause. 

As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his bilateral knee osteoarthritis and his views are of no probative value.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The record contains no medical evidence of a nexus between the Veteran's current bilateral knee osteoarthritis and any event(s) in service.  

There is no evidence of any bilateral knee condition in service or of any continuity of symptomatology for a knee condition from the time of discharge in 1962 to 1996.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for bilateral knee osteoarthritis is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).






ORDER

Service connection for bilateral knee osteoarthritis is denied. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


